Citation Nr: 1758636	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  06-34 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of shrapnel wound, left arm (non-dominant) prior to September 9, 2015.

2.  Entitlement to an initial rating higher than 20 percent for residuals of shrapnel wound, left arm (non-dominant) as of September 9, 2015.

3.  Entitlement to a separate rating higher than 20 percent for left elbow limitation of flexion as a residual of shrapnel wound, left arm (non-dominant).

4.  Entitlement to a compensable separate rating for left elbow limitation of extension as a residual of shrapnel wound, left arm (non-dominant).

5.  Entitlement to a compensable separate rating for left forearm impairment of supination/pronation as a residual of shrapnel wound, left arm (non-dominant).

6.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a video conference hearing before the Board in October 2010.  A transcript of the hearing is associated with the claims file.

In February 2011, the Board granted an increased rating for posttraumatic stress disorder (PTSD) and remanded the issue of an increased initial rating for residuals of shrapnel wound to the left arm for further development.

In a September 2015 rating decision, the Veteran's initial rating for residuals of shrapnel wound, left arm (non-dominant) was increased to 20 percent effective September 9, 2015.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was also granted a separate ratings for left elbow limitation of flexion, rated at 20 percent effective July 27, 2012, as well as left elbow limitation of extension and left forearm impairment of supination/pronation, both noncompensable, effective July 27, 2012.  Despite this rating decision's categorization of these ratings as grants of secondary service connection, they are based in large part on the September 2015 VA muscle injuries examination, which found only one diagnosed disorder, status post shrapnel wound.  As such, these ratings are more accurately categorized as separate compensable ratings for additional symptoms of the underlying claim of residuals of shrapnel wound, left arm.  Thus, they are part of the current appeal and have been recharacterized as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination in connection with her service-connected left arm disability in September 2015.  This examination found symptoms that included limitation of motion of the elbow and forearm.  Subsequent to the September 2015 VA examination the U.S. Court of Appeals for Veteran's Claims (the Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of these decisions, the Board finds that new VA examinations should be provided addressing the Veteran's lumbar spine degenerative disc disease and chronic right shoulder dislocation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of this claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his left arm disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

The examiner should identify all left arm pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The left elbow should be tested in both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including the frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After completion of the above development and any additional development deemed necessary, readjudicate the claims for increased initial ratings for residuals of shrapnel wound, left arm; separate ratings for limitation of flexion of the left elbow; limitation of extension of the left elbow; left forearm impairment of supination/pronation; and TDIU, in light of all evidence of record. If any of the benefits sought remain denied, issue the Veteran and his attorney a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


